Citation Nr: 1130540	
Decision Date: 08/17/11    Archive Date: 08/29/11

DOCKET NO.  07-13 651A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a right shoulder disorder, diagnosed as degenerative arthritis.

3.  Entitlement to service connection for a left ankle disorder, diagnosed as degenerative arthritis, to include as secondary to a service-connected right ankle disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's spouse


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to May 1981.

This matter is on appeal from a February 2001 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, and a September 2006 decision by the RO in St. Petersburg, Florida.

The Veteran testified before the undersigned Veterans Law Judge in April 2009.  A transcript of the hearing is of record.

This case was remanded by the Board in October 2009 for further development and the issue of entitlement to service connection for bilateral hearing loss is now ready for disposition.

The issues of entitlement to service connection for disorders to the right shoulder and left ankle are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's current bilateral hearing loss is attributable to active duty service.  



CONCLUSION OF LAW

Bilateral hearing loss is currently shown and is attributable to active duty service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  In this case, to the extent it is being adjudicated, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  

Entitlement to Service Connection for Bilateral Hearing Loss

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Moreover, under 38 C.F.R. § 3.303(b), the second and third elements of Shedden and Caluza may be established through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  
In the case of 

Service connection will also be presumed for certain chronic diseases, including sensorineural hearing loss, if manifest to a compensable degree within one year after discharge from service.  See 38 C.F.R. §§ 3.307, 3.309 (2010).  Moreover, in cases where a hearing loss disability is claimed, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Finally, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

In this case, the Veteran served in the Air Force from 1977 to 1981, and asserts that he has impaired hearing due to service as a flight crewman.  He specifically stated at his hearing at the RO that he worked with KC-135 refueling aircraft and that he did not always wear hearing protection.  See RO Hearing Transcript (ROT) at 4-5.  

Based on the evidence of record, the Board concludes that service connection should be granted for this disorder.  As an initial matter, the available evidence supports the Veteran's contention that he was exposed to acoustic trauma while in service.  Specifically, his Form DD-214 indicates that his specialty was in the maintenance of airlift bombardment aircraft, and his training included maintenance of multiple engine jet aircraft.  Both his specialty and training are consistent his claims that he was in the proximity of large jet aircraft such as the KC-135.  Accordingly, he is presumed to have been exposed to acoustic trauma while in service.  

Moreover, the Veteran's service treatment records indicate that his tonal thresholds upon his release from active duty were higher than the indicated tonal thresholds upon entry into active duty four years before.  Specifically, at his induction physical examination in February 1977, no measured tonal threshold was in excess of 5 dB at any frequency from 500 to 4000 Hz in either ear.  Moreover, a periodic physical examination in March 1978 indicated thresholds of 0 dB bilaterally at all frequencies.  In contrast, at his separation physical examination in March 1981, no tonal threshold was less than 5dB and, most notably, was 10 dB bilaterally at 4000 and 6000 Hz.  

Additionally, the post service evidence indicates that the Veteran has had bilateral hearing loss that meets the requirements of 38 C.F.R. § 3.385 since at least a VA examination in January 2001.  At that time, an audiometric examination indicated tonal thresholds of 45 and 50 dB in the right ear at 3000 and 4000 Hz, respectively, and 45 dB at 4000 Hz in the left ear.  Moreover, at his most recent VA examination in February 2010, his tonal thresholds were in excess of 45 dB bilaterally at every frequency except 1000 Hz.  Therefore, the Veteran has impaired hearing for VA purposes under 38 C.F.R. § 3.385.  

Finally, the evidence indicates that the Veteran's current hearing loss is attributable, at least in part, to his active duty service.  Specifically, the Board places great probative value on the opinion provided by the VA examiner in February 2010, who stated that the Veteran's hearing loss was "most likely as not" caused by or the result of noise exposure while on active duty.  

In providing this opinion, the examiner reflected that there was a decrease in hearing thresholds of 10 dB or more for both ears between the time the Veteran entered and left active duty.  A 10 dB shift was, in the opinion of the examiner, "clinically significant."  

The Board finds that the examination was adequate for evaluation purposes.  Specifically, the examiner reviewed the claims file, interviewed the Veteran, and conducted an audiometric examination.  The report indicates that the examiner was fully aware of the Veteran's past medical history, and this was referenced in the rationale for his opinion.  Therefore, the Board finds the VA examiner's opinion to be of great probative value.

The Board notes that, in a March 2010 supplemental statement of the case, the RO denied entitlement to service connection despite the VA examiners opinion on the basis that the VA examiner failed to "consider the natural aging process."  However, the mere fact that the Veteran did not meet the requirements of 38 C.F.R. § 3.385 at the time of his release from active duty does not preclude service connection.  Instead, when audiometric test results at the time of a veteran's separation examination do not meet the regulatory requirements for establishing a "disability," service connection may still be established for a current hearing disability by submitting evidence that the current disability is causally related to service.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  

It is true that the Veteran's current hearing loss may be due to a number of factors.  However, given the opinion of the VA examiner, the evidence leads to the conclusion that at least some of his current hearing loss is attributable to active duty.  Moreover, there is no medical evidence indicating the impact of nonservice factors such as post-service employment or age, and the RO was improper to discount the February 2010 opinion based on its own lay interpretation of the medical evidence.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

Therefore, given the evidence of record, the Board finds that the preponderance of the evidence indicates that the Veteran's hearing loss is attributable to active duty.  Therefore, service connection for bilateral hearing loss should be granted.  


ORDER

Service connection for bilateral hearing loss is granted.  


REMAND

Although the Board regrets the additional delay, the Veteran's claims for entitlement to service connection for a left ankle disorder and a right shoulder disorder must be remanded in order to ensure that due process is followed and that there is a complete record upon which to decide such claim so that the appellant is afforded every possible consideration.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In this case, in its October 2009 remand, the Board instructed the RO to provide the Veteran with a VA examination that was specifically directed toward his claimed right shoulder and left ankle disorders.  The Board also asked the examiner to provide opinions as to whether it was at least as likely as not that (a) the Veteran currently has a right shoulder disorder which is due to service, and (b) the Veteran currently has a left ankle disorder which is due to service, including from treatment he received in 1977 and 1978.  The Board also instructed that the examiner "acknowledge the Veteran's lay statements of record relating to the onset of the Veteran's disorders" and provide a "rationale for all opinions expressed."  See Board Remand at 20-21 (October 2, 2009).  

In response to these instructions, the Veteran underwent a VA examination in February 2010.  After a physical examination, the examiner diagnosed degenerative changes in both the right shoulder and left ankle, but neither of which were "caused by, related to or aggravated by military service."  In providing these opinions, the examiner reflected that there was "no objective evidence of chronicity" since a left ankle injury in October 1977 or since the Veteran was seen for right shoulder complaints in 1978.  In giving the opinion, the examiner did not address the Veteran's lay statements concerning the history and onset of these conditions.

Before considering these claims, additional clarification is required.  Specifically, on the second page of the February 2010 examination, the Veteran attributed his left ankle and right shoulder complaints to a motorcycle accident in 1980.  While the examiner noted that the medical records did not mention a motorcycle accident, this is incorrect.  In fact, an April 14, 1980 physical profile serial report noted "[m]ultiple contusions second [sic] to a motorcycle accident."  His restrictions included no lifting, prolonged standing or walking.  Therefore, while it may have not been explicitly noted in the treatment records, the Veteran was indeed injured in a 1980 motorcycle accident, and this fact must be considered by the VA examiner prior to adjudication.  

In addition to the above opinions, the VA examiner was also asked to provide an opinion as to whether the Veteran's left ankle disability was caused or aggravated by his service-connected right ankle disability.  In response, the VA examiner stated in February 2010 that the "preponderance of the evidence does not support joint disease [of the right ankle] as a proximate cause of" the left ankle disability.  Thus, the examiner concluded, the Veteran's left ankle disorder was not caused or aggravated by his service-connected right ankle disability.  

The Board concludes that the examiner's statement that the "preponderance of the evidence" does not indicate a causal relationship between the Veteran's left ankle complaints and his service connected right ankle is not an adequate rationale for the opinion provided.  To the contrary, it is simply a different way of stating the opinion itself.  Therefore, additional clarification is required here as well.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Also, the opinion does not properly address whether the Veteran's service-connected right ankle disability aggravates the left ankle.

Finally, based on the information contained in the July 2006 and February 2010 VA examinations, it appears that not all of the Veteran's VA treatment records are associated with the claims folder.  Specifically, the VA examiner in July 2006 stated that the Veteran suffered an "inversion type injury" to his left ankle in early 2005.  An X-ray was also taken of the Veteran's left ankle at that time.  The VA examiner in February 2010 also noted a left ankle sprain in 2007, but it is possible that this refers to the same injury.  Additionally, a February 2007 treatment note indicates a treatment history for a prior ankle sprain, but it does not mention which ankle, or when the ankle sprain occurred.  

However, the remaining VA treatment records in the claims file do not mention a left ankle injury in 2005 or 2007.  The Board recognizes that the VA treatment records in this case are somewhat complicated since the Veteran has been treated at many different VA facilities across the country.  Nevertheless another attempt must be made to ensure that all VA treatment records are acquired.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1. Obtain all treatment records that are available from the VA Medical Center (VAMC) for the following locations and time periods:
* Pensacola, Florida and/or Biloxi, Mississippi prior to September 2006 and since May 2007;
* Atlanta, Georgia, prior to August 2002 and since May 2007;
* Providence, Rhode Island, prior to May 1998 and since May 2007;
* Gainesville, Florida, prior to January 2006 and since May 2007; and 
* Jackson, Mississippi, prior to June 2006 and since May 2007.

The Veteran should be asked whether there is any other VA or non VA facilities or physicians that have treated him for left ankle and right shoulder problems which have not been associated with the claims file.  In this regard, the Veteran is instructed to review the Statement of the Case and Supplemental Statements of the Case to see what evidence has been received and considered as it pertains to his claims.

If the Veteran has received any treatment from a private facility for either his right shoulder or left ankle, the records of such treatment should also be acquired after obtaining the Veteran's authorization.

2.  The RO/AMC should arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset, and etiology of any left ankle and/or right shoulder disorder(s) found to be present.  The claims folder should be made available to and be reviewed by the examiner.  All indicated studies should be performed, and all findings should be reported in detail.

a.  The examiner should opine as to whether it is at least as likely as not (that is, at least a 50-50 degree of probability) that the Veteran currently has a right shoulder disorder which is due to service, including the July 1978 reported right shoulder injury.

b.  The examiner should opine as to whether it is at least as likely as not (that is, at least a 50-50 degree of probability) that the Veteran currently has a left ankle disorder which is due to service, including from the 1977- 1978 treatment and complaints regarding the left ankle.

c.  The examiner should also provide opinions on the following: 1) whether it is at least as likely as not, that the Veteran has a left ankle disability which is caused by his service-connected right ankle disability and 2) If it is not caused by the service-connected right ankle disability, whether it is at least as likely as not that the Veteran's left ankle disability is aggravated by the Veteran's service-connected right ankle disability.  If aggravation is found, the examiner should identify the baseline level of severity of left ankle disability, pointing to medical evidence before the onset of aggravation or the earliest medical evidence created at any time between the onset of aggravation and the current level of severity.  In addressing the aggravation question, the examiner should also identify any impairment which is due to the natural progression of the disease.

In making his/her determinations, the VA examiner should specifically reference his/her consideration of the service treatment records, including the Veteran's specific complaints of and treatment for his left ankle and right shoulder.

In discussing his/her opinions, the examiner should acknowledge the Veteran's lay statements of record relating to the onset of the Veteran's disorders.  The rationale for all opinions expressed should be provided in a legible report.

If the examiner is unable to render any of the requested opinions without resorting to speculation, a thorough reasons and bases should be set forth as to why such an opinion cannot be provided.

3.  After completion of the foregoing, readjudicate the claims on appeal.  If any benefit sought remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


